         Case 2:18-cv-03723-JDW Document 31 Filed 07/08/19 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA


 JAMES EVERETT SHELTON,
          Plaintiff                                 CIVIL ACTION
                                                    NO. 2:18-cv-03723
        v.

 FCS CAPITAL LLC, et al.
           Defendants


                                        ORDER

       AND NOW, this 8th day of July, 2019, the pretrial conference in the above-captioned

matter, initially scheduled for July 16, 2019, at 11:00 a.m., is hereby RESCHEDULED to

July 16, 2019 at 2:30 p.m.

                                                BY THE COURT:


                                                /s/ Joshua D. Wolson
                                                JOSHUA D. WOLSON, J.
